

Exhibit 10.12D




CHS INC.


AMENDMENT NO. 4 TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT


As of June 9, 2011


To the Noteholders (as defined below)


Ladies and Gentlemen:


CHS Inc., formerly known as Cenex Harvest States Cooperatives (hereinafter,
together with its successors and assigns, the "Company"), agrees with you as
follows:


1.
PRELIMINARY STATEMENTS.



1.1
Note Issuances, etc.



Pursuant to that certain Note Purchase and Private Shelf Agreement dated as of
April 13, 2004, as amended by that certain Amendment No. 1 to Note Purchase and
Private Shelf Agreement dated as of April 9, 2007, that certain Amendment No. 2
to Note Purchase and Private Shelf Agreement dated as of January 18, 2008 and
that certain Amendment No. 3 to Note Purchase and Private Shelf Agreement
effective as of November 1, 2010, (as in effect immediately prior to giving
effect to the Amendments (as defined below) provided for hereby, the "Existing
Note Agreement", and as amended by this Amendment Agreement (as defined below)
and as may be further amended, restated or otherwise modified from time to time,
the "Note Agreement"), the Company issued, sold and has outstanding (a) Fifty
Million Dollars ($50,000,000) in aggregate principal amount of its 5.78% Senior
Series J Notes due February 18, 2018 (as amended, restated or otherwise modified
from time to time as of the date hereof, the "Series J Notes") and (b) One
Hundred Million Dollars ($100,000,000) in aggregate principal amount of its
4.00% Senior Series K Notes due November 23, 2020 (as amended, restated or
otherwise modified from time to time as of the date hereof, the "Series K Notes"
and together with the Series J Notes, collectively, the "Notes"). The register
for the registration and transfer of the Notes indicates that the parties named
in Annex 1 (the "Noteholders") to this Amendment No. 4 to Note Purchase and
Private Shelf Agreement (the "Amendment Agreement") are currently the holders of
the entire outstanding principal amount of the Notes.


2.
DEFINED TERMS.



Capitalized terms used herein and not otherwise defined herein have the meanings
ascribed to them in the Existing Note Agreement.


3.
AMENDMENTS TO THE EXISTING NOTE AGREEMENT.



Subject to Section 5 of this Amendment Agreement, the Required Holders and the
Company hereby agree to each of the amendments to the Existing Note Agreement as
provided for by this Amendment Agreement and specified in Exhibit A. Such
amendments are referred to herein, collectively, as the "Amendments".




--------------------------------------------------------------------------------







4.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.



To induce you to enter into this Amendment Agreement and to consent to the
Amendments, the Company represents and warrants as follows:


4.1
Organization, Power and Authority, etc.



The Company has all requisite corporate power and authority to enter into and
perform its obligations under this Amendment Agreement.


4.2
Legal Validity.



The execution and delivery of this Amendment Agreement by the Company and
compliance by the Company with its obligations hereunder and under the Note
Agreement: (a) are within the corporate powers of the Company; and (b) do not
violate or result in any breach of, constitute a default under, or result in the
creation of any Lien upon any property of the Company under the provisions of:
(i) its charter documents; (ii) any order, judgment, decree or ruling of any
court, arbitrator or Governmental Authority applicable to either the Company or
its property; or (iii) any agreement or instrument to which the Company is a
party or by which the Company or any of its property may be bound or any statute
or other rule or regulation of any Governmental Authority applicable to the
Company or its property.


This Amendment Agreement has been duly authorized by all necessary action on the
part of the Company, has been executed and delivered by a duly authorized
officer of the Company, and constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
reorganization, arrangement, insolvency, moratorium, or other similar laws
affecting the enforceability of creditors' rights generally and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).


4.3
No Defaults.



No event has occurred and no condition exists that: (a) would constitute a
Default or an Event of Default or (b) could reasonably be expected to have a
Material Adverse Effect.


4.4
Disclosure.



This Amendment Agreement and the documents, certificates or other writings
delivered to the Noteholders by or on behalf of the Company in connection
therewith, taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. There
is no fact known to the Company that could reasonably be expected to have a
Material Adverse Effect that has not been set forth herein or in the other
documents, certificates and other writings delivered to the Noteholders by or on
behalf of the Company specifically for use in connection with the transactions
contemplated by this Amendment Agreement.

2

--------------------------------------------------------------------------------









5.
EFFECTIVENESS OF AMENDMENTS.



The Amendments shall become effective only upon the date of the satisfaction in
full of the following conditions precedent (the "Effective Date"):


5.1
Execution and Delivery of this Amendment Agreement.



The Company and the Required Holders shall have executed and delivered this
Amendment Agreement.


5.2
Representations and Warranties True.



The representations and warranties set forth in Section 4 shall be true and
correct on such date in all respects.


5.3
Authorization.



The Company shall have authorized, by all necessary action, the execution,
delivery and performance of all documents, agreements and certificates in
connection with this Amendment Agreement.


5.4
Amendment to 1998 Note Agreement.



The Company shall have delivered to the Noteholders a fully executed copy of
that certain Second Amendment to Note Agreement, dated as of the date hereof, by
and among the Company and each of the Persons signatory thereto with respect to
that certain Note Agreement, dated as of June 19, 1998, together with each of
the other instruments and agreements executed and/or delivered in connection
therewith, each certified as true and correct by a Responsible Officer, such
amendment to be in form and substance satisfactory to the Required Holders, and
the conditions to the effectiveness thereof shall have been satisfied or waived.


5.5
Amendment to 2002 Note Purchase Agreement.



The Company shall have delivered to the Noteholders a fully executed copy of
that certain Amendment No. 1 to Note Purchase Agreement, dated as of the date
hereof, by and among the Company and each of the Persons signatory thereto with
respect to that certain Note Purchase Agreement, dated as of October 18, 2002,
together with each of the other instruments and agreements executed and/or
delivered in connection therewith, each certified as true and correct by a
Responsible Officer, such amendment to be in form and substance satisfactory to
the Required Holders, and the conditions to the effectiveness thereof shall have
been satisfied or waived.


5.6
Amendment to 2004 Note Purchase Agreement.



The Company shall have delivered to the Noteholders a fully executed copy of
that certain Amendment No. 1 to Note Purchase Agreement, dated as of the date
hereof, by and among the Company and each of the Persons signatory thereto with
respect to that certain Note Purchase Agreement, dated as of September 21, 2004,
together with each of the other





3

--------------------------------------------------------------------------------



instruments and agreements executed and/or delivered in connection therewith,
each certified as true and correct by a Responsible Officer, such amendment to
be in form and substance satisfactory to the Required Holders, and the
conditions to the effectiveness thereof shall have been satisfied or waived.


5.7
Amendment to 2007 Note Purchase Agreement.



The Company shall have delivered to the Noteholders a fully executed copy of
that certain Amendment No. 1 to Note Purchase Agreement, dated as of the date
hereof, by and among the Company and each of the Persons signatory thereto with
respect to that certain Note Purchase Agreement, dated as of October 4, 2007,
together with each of the other instruments and agreements executed and/or
delivered in connection therewith, each certified as true and correct by a
Responsible Officer, such amendment to be in form and substance satisfactory to
the Required Holders, and the conditions to the effectiveness thereof shall have
been satisfied or waived.


5.8
Special Counsel Fees.



The Company shall have paid the reasonable fees and disbursements of
Noteholders' special counsel in accordance with Section 6 below.


5.9
Proceedings Satisfactory.



All proceedings taken in connection with this Amendment Agreement and all
documents and papers relating thereto shall be satisfactory to the Noteholders
signatory hereto and their special counsel, and such Noteholders and their
special counsel shall have received copies of such documents and papers as they
or their special counsel may reasonably request in connection herewith.


6.
EXPENSES.



Whether or not the Amendments become effective, the Company will promptly (and
in any event within thirty (30) days of receiving any statement or invoice
therefor) pay all fees, expenses and costs of your special counsel, Bingham
McCutchen LLP, incurred in connection with the preparation, negotiation and
delivery of this Amendment Agreement and any other documents related thereto.
Nothing in this Section shall limit the Company's obligations pursuant to
Paragraph 1IB of the Existing Note Agreement.


7.
MISCELLANEOUS.



7.1
Part of Existing Note Agreement; Future References, etc.



This Amendment Agreement shall be construed in connection with and as a part of
the Note Agreement and, except as expressly amended by this Amendment Agreement,
all terms, conditions and covenants contained in the Existing Note Agreement are
hereby ratified and shall be and remain in full force and effect. Any and all
notices, requests, certificates and other instruments executed and delivered
after the execution and delivery of this Amendment Agreement may refer to the
Note Agreement without making specific reference to this Amendment Agreement,
but nevertheless all such references shall include this Amendment Agreement
unless the context otherwise requires.

4

--------------------------------------------------------------------------------







7.2
Counterparts, Facsimiles.



This Amendment Agreement may be executed in any number of counterparts, each of
which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
Delivery of an executed signature page by facsimile or e-mail transmission shall
be effective as delivery of a manually signed counterpart of this Amendment
Agreement.


7.3
Governing Law.



THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF ILLINOIS
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD PERMIT
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.


[Remainder of page intentionally left blank. Next page is signature page.]









































































5

--------------------------------------------------------------------------------



If you are in agreement with the foregoing, please so indicate by signing the
acceptance below on the accompanying counterpart of this Amendment Agreement and
returning it to the Company, whereupon it will become a binding agreement among
you and the Company.






Very truly yours,


CHS INC.




By: s/David A. Kastelic            
Name: David A. Kastelic
Title: Executive Vice President and
Chief Financial Officer

[Signature page to Amendment No. 4 to Note Purchase and Private Shelf Agreement
dates as of April 13, 2004 - CHS]

--------------------------------------------------------------------------------



The foregoing Amendment Agreement is hereby accepted as of the date first above
written. By its execution below, each of the undersigned represents that it is
the owner of one or more of the Notes and is authorized to enter into this
Amendment Agreement in respect thereof.




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA






By:    s/Anthony Coletta                
Name:    Anthony Coletta
Title:    Vice President




PRUCO LIFE INSURANCE COMPANY




By:    s/Anthony Coletta                
Name:    Anthony Coletta
Title:    Vice President






PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
By:    Prudential Investment Management, Inc.,
As investment manager






By:    s/Anthony Coletta                
Name:    Anthony Coletta
Title:    Vice President






MODERN WOODMEN OF AMERICA
By:
Prudential Private Placement Investors, L.P., as Investment Advisor

By:    Prudential Private Placement Investors, Inc.,
as its General Partner




By:    s/Anthony Coletta                
Name:    Anthony Coletta
Title:    Vice President





[Signature page to Amendment No. 4 to Note Purchase and Private Shelf Agreement
dates as of April 13, 2004 - CHS]

--------------------------------------------------------------------------------



Annex 1
Noteholders
The Prudential Insurance Company of America
Pruco Life Insurance Company
Prudential Retirement Insurance and Annuity Company
Modem Woodmen of America



Annex 1-1

--------------------------------------------------------------------------------







EXHIBIT A


AMENDMENTS


(a)Paragraph 6C - Priority Debt. Paragraph 6C of the Existing Note Agreement is
hereby amended and restated to read as follows:


"6C. Priority Debt.


(i)The Company covenants that it will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, issue, incur or assume any
Priority Debt if after giving effect thereto the aggregate outstanding principal
amount of all Priority Debt would exceed 20% of Consolidated Net Worth at the
time of such creation, issuance, incurrence or assumption.


(ii)The Company will not at any time permit any Subsidiary to guaranty, become a
co-borrower or otherwise become obligated in respect of any Debt owing under any
Primary Bank Facility unless contemporaneously such Subsidiary guaranties, or
becomes similarly obligated in respect of, the Notes, in each case pursuant to
documentation in form and substance reasonably satisfactory to the Required
Holders."


(b)Paragraph 6D - Liens. Paragraph 6D of the Existing Note Agreement is hereby
amended by deleting "and" from the end of clause (ix), deleting clause (x) and
the final sentence of such Paragraph and inserting new clauses (x) and (xi) and
a new final sentence of such Paragraph all to read as follows:


"(x) Liens consisting of the cash collateralization of reimbursement obligations
in an aggregate amount not to exceed $200,000,000 in respect of letters of
credit required to be pledged because the expiry date of such letters of credit
occurs later than the maturity date of the lending facility under which such
letters of credit were issued, but only to the extent and for so long as no
Default or Event of Default has occurred and is continuing and no "potential
default" or "event of default" has occurred and is continuing under and as
defined in such lending facility; and


(xi) Liens not otherwise permitted under clause (i) through (x) of this
paragraph 6D securing Debt, provided that the existence, creation, issuance,
incurrence or assumption of such Debt is permitted under paragraphs 6B(2), 6B(3)
and 6C hereof.


If, notwithstanding the prohibition contained herein, the Company shall, or
shall permit any of its Subsidiaries to, directly or indirectly create, incur,
assume or permit to exist any Lien, other than those Liens permitted by the
provisions of clauses (i) through
(xi) of this paragraph 6D (but including any Liens in respect of the Primary
Bank Facility whether or not permitted by clauses (i) - (xi) of this paragraph
6D (but excluding clause (x)), it will make or cause to be made effective
provision whereby the Notes will be secured equally and ratably with any and all
other obligations thereby secured, such security to be pursuant to agreements
reasonably satisfactory to the Required Holders (including intercreditor
arrangements providing for the pari passu treatment of the Notes

1

--------------------------------------------------------------------------------





and all such secured Debt) and, in any such case, the Notes shall have the
benefit, to the fullest extent that, and with such priority as, the holders of
the Notes may be entitled under applicable Jaw, of an equitable Lien on such
property. For the avoidance of doubt, the Company acknowledges that it will not,
and will not permit any Subsidiary to, secure or grant any Liens in respect of
the Primary Bank Facility (other than Liens permitted by clause (x) of this
paragraph 6D), unless an equal and ratable Lien is granted in respect of the
Notes."


(c)Paragraph 6E - Merger and Consolidation.    Paragraph 6E of the Existing Note
Agreement is hereby amended and restated to read as follows:


"6E. Merger and Consolidation. The Company covenants that it will not, and will
not permit any of its Subsidiaries to, directly or indirectly, consolidate with,
or merge into, any other Person or permit any other Person to consolidate with,
or merge into, it, or convey, transfer or lease all or substantially all of its
assets in a single transaction or series of transactions to any Person, except
that:


(i)any Subsidiary of the Company may consolidate with, or merge into, the
Company or any Wholly-Owned Subsidiary if the Company or such Wholly-Owned
Subsidiary is the surviving corporation; and


(ii)the Company may consolidate with, or merge into, any other Person, or permit
any other Person to consolidate with, or merge into, it, if


(a)the successor formed by such consolidation or the survivor of such merger
(the "Surviving Corporation"), is a solvent corporation organized under the laws
of the United States of America or any State thereof (including the District of
Columbia),


(b)if the Company is not the Surviving Corporation, (A) the Surviving
Corporation shall have executed and delivered to each holder of the Notes its
written assumption of the due and punctual performance and payment of each
covenant and condition of the Company in this Agreement and the Notes, which
assumption shall be in form and substance approved in writing by the Required
Holders, and (B) the Company shall have caused to be delivered to each holder of
the Notes an opinion of nationally recognized independent counsel, or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms and comply with the terms hereof, and


(c)
immediately after giving effect to such transaction,



(x)    no Default or Event of Default shall exist, and


(y)    the    Surviving    Corporation    and    its    Subsidiaries    are
permitted to incur at least $1.00 of additional Funded Debt under the

2

--------------------------------------------------------------------------------





provisions of paragraph 6B(2) and 6B(3) and at least $1.00 of additional
Priority Debt under the provisions of paragraph 6C, and


(iii) CoFina may transfer CoFina Loan Assets to a Wholly-Owned Subsidiary in the
ordinary course of business.


No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this paragraph 6E from its liability under this
Agreement or the Notes."


(d)    Paragraph 11 - Miscellaneous.    Paragraph 11 of the Existing Note
Agreement is hereby amended by adding a new Paragraph 11 R to read as follows:


"11R. Accounting Terms.


All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with
generally accepted accounting principles as in effect from time to time in the
United States of America. Except as otherwise specifically provided herein, (i)
all computations made pursuant to this Agreement shall be made in accordance
with generally accepted accounting principles, and (ii) all financial statements
shall be prepared in accordance with generally accepted accounting principles.
For purposes of determining compliance with the financial covenants contained in
this Agreement, any election by the Company to measure an item of Debt using
fair value (as permitted by FASB ASC 825-10-25 - Fair Value Option (formerly
known as FASB 159) or any similar accounting standard) shall be disregarded and
such determination shall be made as if such election had not been made.


Notwithstanding the foregoing, if the Company notifies the holders of Notes
that, in Company's reasonable opinion, or if the Required Holders notify the
Company that, in the Required Holders' reasonable opinion, as a result of a
change in generally accepted accounting principles after the Fourth Amendment
Effective Date, any covenant contained in paragraphs 6B(2), 6B(3), 6C, 6D, 6E or
6F, or any of the defined terms used therein no longer apply as intended such
that such covenants are materially more or less restrictive to the Company than
as at the date of this Agreement, the Company shall negotiate in good faith with
the holders of Notes to make any necessary adjustments to such covenant or
defined term to provide the holders of the Notes with substantially the same
protection as such covenant provided prior to the relevant change in generally
accepted accounting principles. Until the Company and the Required Holders so
agree to reset, amend or establish alternative covenants or defined terms, (i)
the covenants contained in paragraphs 6B(2), 6B(3), 6C, 6D, 6E and 6F, together
with the relevant defined terms, shall continue to apply and compliance
therewith shall be determined on the basis of generally accepted accounting
principles in effect at the date of this Agreement and (ii) each set of
financial statements delivered to holders of Notes pursuant to paragraph 5A(i)
or (ii) during such time shall include detailed reconciliations reasonably
satisfactory to the Required Holders as to the effect of such change in
generally accepted accounting principles."

3

--------------------------------------------------------------------------------







(e) Paragraph 10B - Other Terms. The definitions of "Debt" and "Priority Debt"
appearing in Paragraph 10B of the Existing Note Agreement are each hereby
amended and restated to read as follows:


'"'Debt" means with respect to any Person


(i)all obligations of such Person for borrowed money (including all obligations
for borrowed money secured by any Lien with respect to any property owned by
such Person whether or not such Person has assumed or otherwise become liable
for such obligations),


(ii)all obligations of such Person for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to such
property),


(iii)
all Capitalized Lease Obligations of such Person,



(iv)the aggregate amount of CoFina Loan Assets subject to a sale or financing
arrangement, and


(v)all Guarantees of such Person with respect to liabilities of the type
described in clause (i), (ii), (iii) or (iv) of any other Person,


provided that (a) Debt of a Subsidiary of the Company shall exclude such
obligations and Guarantees of such Subsidiary if owed or guaranteed by such
Subsidiary to the Company or a Wholly-Owned Subsidiary of the Company, (b) Debt
of the Company shall exclude such obligations and Guarantees if owed or
guaranteed by the Company to a Wholly-Owned Subsidiary of the Company and (c)
Debt of the Company shall exclude any unfunded obligations which may exist now
and in the future in the Company's pension plans."


""Priority Debt" means, at any time, without duplication, the sum of


(i) all then outstanding Debt of the Company or any Subsidiary secured by any
Lien on any property of the Company or any Subsidiary (other than Debt secured
only by Liens permitted under clauses (i) through (x) of paragraph 6D); provided
that any CoFina Debt in an aggregate amount not to exceed $500,000,000 secured
by any Lien on any CoFina Loan Asset, will not be deemed to constitute Priority
Debt, plus


(b)    all Funded Debt of Subsidiaries of the Company."

4

--------------------------------------------------------------------------------





(f) Paragraph 10B - Definitions of CoFina Debt, CoFina Loan Assets and Fourth
Amendment Effective Date. The following definitions are hereby added to
Paragraph 10B of the Existing Note Agreement in their proper alphabetical order
to read as follows:


""CoFina" means collectively, Cofina Financial, LLC, and each of its
Subsidiaries."


""CoFina Debt" means, on any date of determination, Debt owing by CoFina in
connection with the sale or financing of CoFina Loan Assets and in respect of
which neither the Company nor any of its other Subsidiaries has any obligation
(including, without limitation, any indemnification obligation) or liability."


""CoFina Loan Assets" means loan assets owned and loan commitments made by
CoFina or a Wholly-Owned Subsidiary in the ordinary course of business."


""Fourth Amendment Effective Date" means, the "Effective Date" as defined in
Amendment No. 4 to Note Purchase and Private Shelf Agreement between the Company
and the holders of the Notes dated June 9, 2011."


""Governmental Authority" means


(i)the government of


(a)the United States of America or any State or other political subdivision
thereof, or


(b)any jurisdiction in which the Company or any Subsidiary conducts all or any
part of its business, or which asserts jurisdiction over any properties of the
Company or any Subsidiary, or


(ii)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government."


""Material Adverse Effect" means a material adverse effect on (i) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (ii) the ability of the Company to
perform its obligations under this Agreement and the Notes, or (iii) the
validity or enforceability of this Agreement or the Notes."



5